United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 4, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30744
                         Summary Calendar



ANTHONY M. JOHNSON,

                                    Plaintiff-Appellant,

versus

WEAVER, Major; CHARLES M. GRAY; MAGGIO, Officer,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 03-CV-735
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Anthony Morris Johnson, Louisiana prisoner # 88158-288425,

appeals the district court’s denial of his motion for appointment

of counsel in this 42 U.S.C. § 1983 action alleging excessive

force.   Johnson contends that he is a layman of law and that the

ends of justice require counsel be appointed to represent him.

     This is a relatively straight-forward, fact-intensive case

that does not require Johnson to demonstrate legal skills or


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30744
                                 -2-

training to inform the court adequately of his allegations.

Johnson’s claims are based on his own direct experiences and are

not likely to require extensive investigation.   Johnson has not

shown exceptional circumstances warranting the appointment of

counsel.   See Feist v. Jefferson County Comm’rs Court, 778 F.2d

250, 253 (5th Cir. 1985).   Therefore, the district court did not

abuse its discretion in denying the motion for the appointment of

counsel.

     AFFIRMED.